Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The previous claim objections are withdrawn.
However, in view of Applicant’s arguments that “features in the current image frame” of 4, 11 and 18 may not be the same as “features in the current image frame” of respective dependent claims 6, 13 and 20, Examiner has raised new claim objections with respect to claims 4, 6, 11, 13, 18 and 20 to improve the clarity of these claims.

35 U.S.C. 103 Rejections
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Claims 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al. (U.S. Patent Application Publication 2015/0310665 A1, hereinafter “Michail”) in view of Levinshtein et al. (U.S. Patent Application Publication 2018/0137651 A1, hereinafter “Levinshtein”).
For independent claims 1, 8 and 15, Applicants argue the references fail to disclose determining, using image-based processing, a pose estimate from a current image frame, a previous image frame and a previous pose and determining a .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Michail discloses the determination of a predicted pose as an initial pose estimate (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62). Michail discloses an inertial measurement unit (IMU) for generating updated pose data to determine an updated pose as an IMU pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62) where the IMU includes motions sensors such as a magnetometer, gyroscope and an accelerometer (pages 4-5/par. 48). Michail further discloses determining a transformation based on differences between the predicted pose and the updated pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-63).
Michail does not disclose determining, using image-based processing, a pose estimate from a current image frame, a previous image frame and a previous pose.
However, these limitations are well-known in the art as disclosed in Levinshtein.
Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8). Levinshtein explains its system performs pose estimation with image-based processing to determine a pose estimate from a current image frame, a previous image frame and a previous pose (page 7/par. 93 and page 8/par. 102). It follows Michail may be accordingly modified 
Again, Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Therefore, the combination of Michail and Levinshtein discloses the limitations of independent claims 1, 8 and 15. 
For the remaining claims, Applicants argue for their allowance based on their dependence to claims 1, 8 and 15. It follows the remaining claims are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 4, 6, 11, 13, 18 and 20 are objected to because of the following informalities:

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 1 wherein the image-based processing comprises: determining an intermediate pose by comparing a first set of features in the current image frame with features in the previous image frame.

For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 4 wherein the image-based processing further comprises determining the pose estimate by comparing a second set of features in the current image frame with features in a 3D model using the intermediate pose.

For claim 11, Examiner believes this claim should be amended in the following manner:
The non-transitory machine-readable medium of claim 8 wherein the image-based processing comprises: 
determining an intermediate pose by comparing a first set of features in the current image frame with features in the previous image frame.

For claim 13, Examiner believes this claim should be amended in the following manner:
The non-transitory machine-readable medium of claim 11 wherein the image-based processing further comprises: 
determining the pose estimate by comparing a second set of features in the current image frame with features in a 3D model using the intermediate pose.

For claim 18, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 15 wherein the image-based processing comprises: 
determining an intermediate pose by comparing a first set of features in the current image frame with features in the previous image frame.

For claim 20, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 18 wherein the image-based processing further comprises: 
determining the pose estimate by comparing a second set of features in the current image frame with features in a 3D model using the intermediate pose.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al. (U.S. Patent Application Publication 2015/0310665 A1, hereinafter “Michail”) in view of Levinshtein et al. (U.S. Patent Application Publication 2018/0137651 A1, hereinafter “Levinshtein”).

For claim 1, Michail discloses a method of operating an augmented reality device, performed by one or more processors (disclosing a system and method for operating an augmented reality head mounted display device (HMD) (Fig. 11; page 1/par. 5-6; page 9/par. 79; and page 12/par. 120-122)), comprising: determining a pose estimate (disclosing the determination of a predicted pose as an initial pose estimate (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62)); receiving an inertial measurement unit (IMU) pose determined from data generated by an inertial measurement unit including motion sensors (disclosing an inertial measurement unit (IMU) for generating updated pose data to determine an updated pose as an IMU pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62) where the IMU includes motions sensors such as a magnetometer, gyroscope and an accelerometer (pages 4-5/par. 48)); determining a transformation between the pose estimate and the IMU pose (disclosing determining a transformation based on differences between the predicted pose and the updated pose (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-63)); applying the transformation to the pose estimate to generate a pose update (disclosing the transformation is applied to a pre-rendered image incorporating the predicted pose to generated an updated image incorporating the updated pose as a pose update (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-64)); and applying media content to a position within an image, the position being based on the pose update (disclosing a virtual object as media content is applied to a position within the updated image where the position is based on the pose update (Fig. 4A; page 2/par. 29 and pages 5-6/par. 62-64)).
Michail does not disclose determining, using image-based processing, a pose estimate from a current image frame, a previous image frame and a previous pose.
However, these limitations are well-known in the art as disclosed in Levinshtein.
Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8). Levinshtein explains its system performs pose estimation with image-based processing to determine a pose estimate from a current image frame, a previous image frame and a previous pose (page 7/par. 93 and page 8/par. 102). It follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate from a current image frame, a previous image frame and a previous pose. 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Michail with the teachings of Levinshtein. Levinshtein is analogous art in dealing with a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8). Levinshtein discloses it use of image-based pose estimation is advantageous in ensuring augmented reality elements are accurately anchored to corresponding real objects to appropriately display augmented reality (page 1/par. 8-11). Consequently, a PHOSITA would incorporate the teachings of Levinshtein into Michail for ensuring augmented reality elements are accurately anchored to corresponding real objects to appropriately display augmented reality. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 5, depending on claim 1, Michail as modified by Levinshtein discloses wherein the image-based processing comprises determining the pose estimate by comparing features in the current image frame with features in a 3D model (Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system performs pose estimation with image-based processing by comparing edge features in the current image frame with edge features in a 3D model (page 4/par. 67 and page 7/par. 93-94); and follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate by comparing features in its current image frame with features in a 3D model). 

For claim 8, Michail as modified by Levinshtein discloses a non-transitory machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations for generating a pose for an augmented reality system (Michail discloses a memory for storing instructions to be read and executed by a computer which causes the computer to perform operations for generating a pose for an augmented reality system (Fig. 11; page 1/par. 5-6; page 2/par. 29; page 12/par. 120-122 and page 13/par. 126-127)), comprising the steps of the method of claim 1 (see above as to claim 1).

For claim 12, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 5. It follows claim 12 is rejected for the same reasons as to claim 8 and claim 5.

For claim 15, Michail as modified by Levinshtein discloses an augmented reality system (Michail discloses an augmented reality system (Fig. 11; page 1/par. 5-6; and page 13/par. 126-127)) comprising: one or more processors (Michail discloses a processor (Fig. 11; page 12/par. 122)); motion-sensing components (Michail discloses an inertial measurement unit with motions sensors such as a magnetometer, gyroscope and an accelerometer (pages 4-5/par. 48)); an image capture device to generate image frames (Michail discloses a camera as an image capture device to generate image frames (page 3/par. 37)); and one or more machine-readable media storing instructions that, when executed by the one or more processors, cause the augmented reality system (Michail discloses a memory for storing instructions to be read and executed by a processor which causes the augmented reality system to perform operations (Fig. 11; page 1/par. 5-6; page 2/par. 29; page 12/par. 120-122 and page 13/par. 126-127)) to perform operations comprising the method of claim 1 (see above as to claim 1).

For claim 19, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 5. It follows claim 19 is rejected for the same reasons as to claim 15 and claim 5.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Park et al. (U.S. Patent Application Publication 2014/0232637 A1, hereinafter “Park”).

For claim 2, depending on claim 1, Michail as modified by Levinshtein does not disclose low-pass filtering a transformation.
However, these limitations are well-known in the art as disclosed in Park.
Park similarly discloses a system and method for determining a transformation for positioning virtual contents in presenting augmented reality (page 1par. 1 and 15; and page 4/par. 70-71). Park discloses a low pass filter is used to remove noise from the transformation so that the transformation may be applied to generate and render a virtually augmented image (page 4/par. 72; page 5/par. 86-88; and pages 5-6/par. 91). It follows Michail and Levinshtein may be accordingly modified with the teachings of Park to perform low pass filtering on its transformation prior to applying its transformation to its pose estimate.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Michail and Levinshtein with the teachings of Park. Park is analogous art in dealing with a system and method for determining a transformation for positioning virtual contents in presenting augmented reality (page 1par. 1 and 15; and page 4/par. 70-71). Park discloses it use of a low pass filter is advantageous in removing noise from a transformation to appropriately position virtual content in presenting augmented reality (page 4/par. 72; and page 5/par. 86-88). Consequently, a PHOSITA would incorporate the teachings of Park into Michail and Levinshtein for removing noise from a transformation to appropriately position virtual content in presenting augmented reality. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 9, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 2. It follows claim 9 is rejected for the same reasons as to claim 8 and claim 2.

For claim 16, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 2. It follows claim 16 is rejected for the same reasons as to claim 15 and claim 2.

Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Mendez Mendez et al. (U.S. Patent Application Publication 2016/0253819 A1, hereinafter “Mendez Mendez”).

For claim 3, depending on claim 1, Michail as modified by Levinshtein does not disclose determining an intermediate pose by comparing a current image frame to a previous image frame.
However, these limitations are well-known in the art as disclosed in Mendez Mendez.
Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25). Mendez Mendez explains an intermediate pose may be interpolated from a current image frame and a previous image frame (page 2/par. 25 and page 4/par. 34). It follows Michail and Levinshtein may be accordingly modified with the teachings of Mendez Mendez to determine an intermediate pose by comparing its current image frame to its previous image frame in its image-based processing.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Michail and Levinshtein with the teachings of Mendez Mendez. Mendez Mendez is analogous art in dealing with a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25). Mendez Mendez discloses its use of an intermediate pose is advantageous in ensuring a virtual object appears more realistically in presenting augmented reality (page 5/par. 37). Consequently, a PHOSITA would incorporate the teachings of Mendez Mendez into Michail and Levinshtein for ensuring a virtual object appears more realistically in presenting augmented reality. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 4, depending on claim 1, Michail as modified by Levinshtein and Mendez Mendez discloses wherein the image-based processing comprises: determining an intermediate pose by comparing features in the current image frame with features in the previous image frame (Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system compares features in the current image frame with features in the previous image frame (pages 7-8/par. 97); and it follows Michail may be accordingly modified with the teachings of Levinshtein to compare features in its current image frame with features in its previous image frame; Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25) and explains an intermediate pose may be interpolated from a current image frame and a previous image frame (page 2/par. 25 and page 4/par. 34); and it follows Michail may be accordingly modified with the teachings of Levinshtein and Mendez Mendez to determine an intermediate pose from comparing features in its current image frame to features in its previous image frame in its image-based processing).

For claim 6, depending on claim 4, Michail as modified by Levinshtein and Mendez Mendez discloses wherein the image-based processing further comprises determining the pose estimate by comparing features in the current image frame with features in a 3D model using the intermediate pose (Levinshtein similarly discloses a system and method of operating an augmented reality device to perform pose estimation (page 1/par. 2 and 7-8) and explains its system performs pose estimation with image-based processing by comparing edge features in the current image frame with edge features in a 3D model (page 4/par. 67 and page 7/par. 93-94); and follows Michail may be accordingly modified with the teachings of Levinshtein to implement image-based pose estimation to determine its initial pose estimate by comparing features in its current image frame with features in a 3D model; Mendez Mendez similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 1-3 and page 2/par. 25) and explains an intermediate pose may be interpolated from a current image frame (page 2/par. 25 and page 4/par. 34); and it follows Michail may be accordingly modified with the teachings of Levinshtein and Mendez Mendez to determine its initial pose estimate by comparing its features in its current image frame with features in its 3D model using the intermediate pose).

For claim 10, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 3. It follows claim 10 is rejected for the same reasons as to claim 8 and claim 3.

For claim 11, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 4. It follows claim 11 is rejected for the same reasons as to claim 8 and claim 4.

For claim 13, depending on claim 11, this claim is a combination of the limitations of claim 11 and claim 6. It follows claim 13 is rejected for the same reasons as to claim 11 and claim 6.

For claim 17, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 3. It follows claim 17 is rejected for the same reasons as to claim 15 and claim 3.

For claim 18, depending on claim 15, this claim is a combination of the limitations of claim 15 and claim 4. It follows claim 18 is rejected for the same reasons as to claim 15 and claim 4.

For claim 20, depending on claim 18, this claim is a combination of the limitations of claim 18 and claim 6. It follows claim 20 is rejected for the same reasons as to claim 18 and claim 6.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michail in view of Levinshtein further in view of Holzer et al. (U.S. Patent Application Publication 2017/0109930 A1, hereinafter “Holzer”).

For claim 7, depending on claim 1, Michail as modified by Levinshtein discloses wherein an IMU pose is determined as an interpolated value between two IMU pose values having timestamps adjacent to a timestamp of a given image frame.
However, these limitations are well-known in the art as disclosed in Holzer.
Holzer similarly discloses a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 4 and page 2/par. 23). Holzer explains IMU information as a IMU pose is determined as an interpolated value between two IMU information values at timestamps close to a timestamp for a given image frame (page 5/par. 46) and it is understood or obvious the closest timestamps may be adjacent timestamps to the timestamp for the given image frame. It follows Michail and Levinshtein may be accordingly modified with the teachings of Holzer to determine its IMU pose as an interpolated value between two IMU pose values at timestamps adjacent to a timestamp of a given image frame of its initial pose estimate.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Michail and Levinshtein with the teachings of Holzer. Holzer is analogous art in dealing with a system and method for determining a pose for adjusting a virtual object for presenting augmented reality (page 1/par. 4 and page 2/par. 23). Holzer discloses its interpolation of an IMU pose is advantageous in appropriately determining an IMU pose when a sample rate for IMU information differs from a sample rate for collecting image frames (page 5/par. 46). Consequently, a PHOSITA would incorporate the teachings of Holzer into Michail and Levinshtein for appropriately determining an IMU pose when a sample rate for IMU information differs from a sample rate for collecting image frames. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 14, depending on claim 8, this claim is a combination of the limitations of claim 8 and claim 7. It follows claim 14 is rejected for the same reasons as to claim 8 and claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613